Citation Nr: 1454854	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-27 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385.  The Veteran's audiometric scores on the March 2012 VA examination satisfied these criteria for each ear.  He has thus met the current disability requirement.

The Veteran testified during the Board hearing that he suffered significant noise exposure during service as an aircraft mechanic.  This testimony is competent, credible, and consistent with the circumstances of the Veteran's service including his military occupation specialty of Jet aircraft mechanic and a March 1967 service treatment note indicating right ear aching when around loud noise.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Veteran has thus met the in-service injury or event requirement.

The dispositive issue in this case is therefore whether the current bilateral hearing loss disability is related to the in-service noise exposure.  The only medical opinion on this question is that of the March 2012 VA examiner, who concluded that it was not likely that the Veteran's hearing loss disability was related to service.  His rationale was essentially that there was no significant threshold shift or impaired hearing noted during service or on the October 1969 separation examination.  The absence of hearing loss in service is not, however, itself a basis for concluding that a current hearing loss disability is unrelated to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  This medical opinion is therefore of limited probative value.  In contrast, the Veteran has offered competent, credible testimony that his hearing loss began during his noise exposure in service and has continued since then, thus reflecting a relationship between the current hearing loss disability diagnosed after service and the in-service noise exposure.  The evidence is thus approximately evenly balanced as to whether the current bilateral hearing loss disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


